Title: From Thomas Boylston Adams to John Quincy Adams, 15 March 1808
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother.
Quincy 15th: March 1808.

I have received from Messrs: Curtis & Adams to whom I sold your Wood near the Mill pond, the amount of price agreed for; viz $160.0. for forty Cords which it turned out on measurement. I am now some what perplexed with your farm, as well as my own. My Tenant says I must consider him this year, since times & prospects are so dull and no market for produce, and I expect the greater part of your lands, which I let in parcels last year, will be turned upon my hands, this Spring. Your Tenants Cook & Wilson are desirous of remaining in the house another year, but I shall hope & try to do better. Curtis will hire the pasture another year and would take a lease of it for three or four years, but I think it would not be worth while to let it for a longer term than one year. I shall advertise all the land and the House to let at publick or private bargain in the course of a few days; it would have been done sooner, but that I was in hopes to make a bargain for the whole, having had some talk to that intent with one of our neighbours—He has not yet made up his mind and is possibly expecting to do best at Auction. Landlords will be called upon to consider their tenants, pretty generally, but on whom can the Landlords call to consider them? I suppose we must cloath ourselves with the mantle of patriotism and submit with a good face to these surly looking times. If we must fight ourselves free from these Shackles, I can use a Musket or a Rifle, with tolerable skill, and whenever law as well as Commerce is under embargo, I must enter the ranks and seek my way to promotion in the tented field. I know of no other employment, which is so easily learnt as that of a Soldier, as to the mere mechanical duties of his profession; but for a soul to endure all manner of hardships, privations & sufferings—that must be intuitive. Our Country is destined to another war, according to the appearance of things—I see no way to avoid it, but by submission to degrading conditions; such as I hope no Administration will tolerate; and whether we must fight one or all the powers of Europe in defence of our National Sovereignty, is to me a matter of indifference. Since it has come to this, whether the Proclamation of the President interdicting British Ships of war from entering our ports & harbours, or that of King George—must yield, I have no hesitation which side I ought to take. I have said very little on these subjects of late, not knowing how soon I might be called upon to act; but I have had the honor to be classed very lately on the side of the Democrats, as I have been credibly informed, notwithstanding my reserve. A great rumpuss & fuss is now abroad on the subject of a letter from a certain “venerable” Gentleman or personage. The Venerable has come out in antique costume, or as the Chronicle has it, “Timothy is at his old tricks again.” I have read the letter once, but saw nothing in it so extraordinary as to excite the zeal & industry with which it is circulated. We have generally had a Circular from a Caucus Committee previous to Election for Governor, and this year it is written by a Senator in Congress—This is all I can make of the thing. To be sure, it bears a little hard upon the Embargo, for which his Colleague voted, in spite of the unpopularity of it among the minority of his Constituents; hence, occasion is taken to say and infer, that the venerable meant a slur upon his brother Senator—I shall hear something on these topicks when I go to Boston, but not much, since I am looked upon as on the point of coming or going round—What is the reason that you and I can’t think for ourselves without giving such mighty offence to the Nabobs? We never have been Nabobs ourselves—At least, I have not, and never expect to be; the truth of the matter is——I think I know what it is, but I wont write it down.
March 18th: Yesterday I was in Boston and was invited to dine with Wm Sumners in company with Charles Paine; Samuel Welles & J. W. Hulbert, whose name at least you will recollect—We talked no politicks, till the bottle began to circulate freely and then every one was so full of the matter that, as it is in Congress, it was very difficult to get the floor. The Embargo was the sole subject of Comment and dispute, but the young gentleman from Berkshire had to contend against the whole phalanx, who drove him up in a corner rather unexpectedly to him, as he had been the day before in a large Company at Mr. Gore’s where he found them unanimously Anti-Embargo. It was conceded by some of our Company, that the measure seemed to be the result of french influence and intended to distress G. B. but in its consequences it was thought to bear harder upon France than England, which was concluded to be an oversight on the part of the french. In order to enlighten their benighted intellect, I produced & read to them your letter to J. Hall of the 9th. The feelings of all, except the worthy member, late from Sheffield, were in unison with the opinions and sentiments of the writer; even he expressed a very strong conviction of the integrity and purity of his principles, but he could not see through the necessity, of the Embargo—There is, in Boston, among the federalists considerable clashing of opinion upon this subject, and some warm debates, not to say disputes have recently taken place, at the Insurance Offices, between gentlemen, who have usually thought alike on other questions. Mr: Jonathan Mason, I hear, is quite as decided in his sentiments & as zealous in his conversation in favor of your course of policy, as our friend Hall. It is the earnest wish of many, who have seen or heard your last letter that it might be printed. I should be for printing it, with your approbation, but neither A. or myself are willing to take upon ourselves the responsibility, because from the circumstance of its having been already communicated to numbers, it must be published intire and with your signature. This course is advised by some of your nearest connections, but it will not do without your permission and by the time your answer could be received, the moment would have gone by, for it to produce the effect of an antidote to the “Venerable’s” alarm of an unnecessary and ruinous war.
We see in the federal prints nothing but eulogium and puffing on the subject of this letter. It is extolled as a master piece of profundity; surpassing in sagacity and penetration every thing yet seen or heard of from the pen of a federalist. Since “Monsieur Paschal say so, I suppose it must be so,” but for the life of me I can’t see so far.
I have seen your letter to my father in answer to one of his wherein he expresses an opinion upon the Constitutional independence of the Judges—He thinks it a formidable vindication of the sentiment of favour which you expressed toward the projected modification in the judiciary department; and I am ready to confess, that I am almost persuaded to think that original sin may be made plausible & even palatable by the help of sound logick.
Farewell.


PS. Sunday 20th. You have doubtless heard of my good fortune in the birth of another Daughter. This day week we took her to Meeting and exhibited her to the Congregation while the parson baptised her by the name of Elizabeth Coombs. She is a likely child & folks say very much favors her father.
My Wife and the family send love to you and yours.

